DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Original filing was 11/15/2021 (claims 1-14).  A preliminary amendment, filed 11/15/2021, cancelled claims 3, 4, 11-13 and added new claims 15 and 16 (leaving claims 1, 2, 5-10 and 14-16).  The preliminary amendment also amended paragraph 1 of the specification. A preliminary amendment, filed 12/27/2021, added new claims 17 and 18.
Claims 1, 2, 5-10, 14, 17 and 18 are currently pending.   

Election/Restriction
Applicant’s election without traverse of claims 1, 2, 5-10 and 14 in the reply filed on 3/15/2022 is acknowledged. (Claims 17 and 18 are included in the elected claims.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claims 1 and 14 recite “transmitting the confirmation of the payment to a delivery person or service provider associated with delivering or performing the one or more goods or services.”  The meaning of “performing” a good is not clear.  For examining, performing is only applied to a service.   
     Claims 1 and 14 also recite “…an authorization level being indicative of an amount of data that can be accessed by a person with the authorization level.” It is not clear as to “amount of data.”  Are you referencing a volume of data, a number of words, a number of items, etc.?  For examining, interpreted as authorization level to access data sets at one level and specific data sets at another higher level.
   Dependent claims 2, 5-10, 17 and 18-13 are similarly rejected because they do not cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-10 and 14, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.    
Claim 1 (and claims 2, 5-10, 17, 18) is directed to a method and claim 14 is directed to non-transitory computer readable storage medium, which are statutory categories of invention (Step 1: Yes).
Step 2A Prong 1
 Claim 1 is considered representative of the claimed invention.  
   Claim 1 recites the abstract idea of: 
    transmitting, to a client, a message comprising a link…configured to  accept payment information from the client, wherein the message is transmitted in response to the client contacting a vendor with an order for one or more goods or services from the vendor;
    receiving, from the client…, the payment information;
    processing, using the payment information, a payment corresponding to the
order for the one or more goods or services;
    transmitting, subsequent to a completion of the processing of the payment, a
confirmation of the payment to the client and the vendor; and
    transmitting the confirmation of the payment to a delivery person or service
provider associated with delivering or performing the one or more goods or services,
respectively, wherein:
          the one or more goods or services are provided to the client subsequent
to the transmitting the confirmation;
        an operator…is provided with a first authorization level and the delivery person or service provider is provided with a second authorization level, an authorization level being indicative of an amount of data that can be accessed by a person with the authorization level; and
       the first authorization level provides the operator access to more than the
second authorization level provides to the delivery person or service provider.

  The recited abstract idea falls within one or more of the three enumerated 2-19 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity (commercial interaction) as a transaction that includes payment and delivery is being processed. Considering the claim as a whole, the recitation of computer elements - i.e., interface, device - do not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 

Step 2A Prong 2
    The judicial exception (abstract idea) is not integrated into a practical application because the additional elements – interface, device - are recited at a high level of generality and under a broadest reasonable interpretation comprise a generic computer components (e.g., see specification para 45, 57 (interface- e.g., webpage), 41((vendor) device)) being used to implement the abstract idea.  (MPEP 2106.05(f))   The generic computer components do nothing more than implement the claimed invention (MPEP 2106.05(f)).  Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.   (Step 2A Prong 2: No). 
   Therefore claim 1 is directed to an abstract idea (Step 2A Prong 2: No)  
Step 2B
    For similar reasons as presented above relative to a practical application, the additional elements – interface, device - do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea (MPEP 2106.05(f)).     (Step 2B: No)   
   Therefore, claim 1 is not patent eligible under 35 USC 101. 
   As the limitations of independent claim 14 are similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable.  
Dependent claims 2, 6-10, further define the abstract idea that is present in independent claim 1 by providing further description of the transaction (claim 2), identifying the client (claims 6, 7), processing payment (claims 8, 9), describing the message (claim 10).
   Claims 5, 17 and 18 recite additional elements – description of the interface - for which similar arguments are applicable as claim 1, as being used to implement the abstract idea.  Claim 7 recites an additional element – (client) device – recited at a high level of generality (e.g., see specification para 44)) being used to implement the abstract idea.  (MPEP 2106.05(f)) Arguments similar to claim 1 are applicable as being used to implement the abstract idea.  
    Claims 8 and 9 recite an additional element - processor – recited at a high level of generality (e.g., see specification paras 88, 89).  Claim 9 also recites API, a set of coded routines (software).  These additional elements are being used to implement the abstract idea.  (MPEP 2106.05(f)) Arguments similar to claim 1 are applicable as being used to implement the abstract idea.  
   In sum, these dependent claims – 2, 5-10, 17 and 18 - do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims are directed to an abstract idea. 
     For the reasons presented above, claims 1, 2, 5-10, 14, 17 and 18 are not patent eligible under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (U.S. 2012/0197801), in view of Juedes et al. (WO01/13261 - from applicant’s 11/15/2021 IDS) and in further view of Black et al. (U.S. 20200013028).  
   Re claim 1:  Jimenez shows a method for touchless payment processing, comprising:
    transmitting, to a client, a message comprising a link to an interface configured to accept payment information from the client
(clm 1 - … generating a transaction authorization request message in the POS terminal, entering a transaction amount into the POS terminal; generating a transaction authorization request message in the POS terminal; sending the transaction authorization request to the customer's mobile phone; para 48, fig. 5 - …the customer's phone displays the merchant name, and amount for the transaction and asks whether to proceed or decline, fig 5, where the interface shows a link to select/input (and thus accept) payment information), 
    wherein the message is transmitted in response to the client contacting a vendor with an order for one or more goods or services from the vendor
 (clm 1 showing a customer making purchase from a merchant and message being sent with information about the purchase -  …processing a payment for a transaction with a merchant by a customer via a customer's mobile phone…entering a customer's mobile phone number into the POS terminal; entering a transaction amount into the POS terminal; generating a transaction authorization request message in the POS terminal; sending the transaction authorization request to the customer's mobile phone);   
     receiving, from the client via the interface, the payment information 
(para [0009] When the customer receives a USSD push message containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone; para 48, fig. 5);
    processing, using the payment information, a payment corresponding to the order for the one or more goods or services
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed); clm 1 - …transmitting via the mobile phone the funding account number, a customer's personal identification number (PIN), the transaction amount, and the authorization request to a funding institution to authorize the transaction; upon verification of account and sufficient account balance, the institution debiting the funding account); 
   transmitting, subsequent to a completion of the processing of the payment, a confirmation of the payment to the client and the vendor
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed), and an approval message is generated which is sent via the tPago Mobile Payment system and Mobile network operator back to the customer's mobile phone. Similarly, an approval message is generated and sent through the acquirer network back to the merchant's POS terminal;.clm 1 - …sending an approval message to the customer's mobile phone and to the merchant via the POS terminal).  

    Jimenez does not expressly show but Juedes shows  
   transmitting the confirmation of the payment to a delivery person or service provider associated with delivering or performing the one or more goods or services, respectively (pg 17, line 16 to pg 18, line 7, where payment confirmation is sent to hub that is associated with delivery of goods), wherein:    
          the one or more goods or services are provided to the client subsequent to the transmitting the confirmation (pg 17, line 22 – pg 18, line2, goods delivered after hub has received payment confirmation).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez by the payment confirmation and subsequent delivery of goods as shown in Juedes in order to prevent payment fraud.  

    Jimenez and Juedes do not expressly show but Black shows 
          an operator of a vendor device is provided with a first authorization level and the delivery person or service provider is provided with a second authorization level, an authorization level being indicative of an amount of data that can be accessed by a person with the authorization level; and     
         the first authorization level provides the operator access to more than the second authorization level provides to the delivery person or service provider
(para 80 showing authorization levels to access data associated with a transaction, merchant, including levels of employees and also access restriction to the data as desired – [0080] For example, the data set annotation may include security information establishing access levels. The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.)   
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, and the payment confirmation and subsequent delivery of goods as shown in Juedes by the establishing of access levels to information based on the user as shown in Black as providing such access levels provides security in performance of the transaction as customer information is made available only to authorized individuals.   
    Re claim 6: Jimenez further shows identifying, prior to transmitting the message, the client based on a client identifier (para 39, showing merchant capturing customer data including identifier before message is sent to user to provide payment info (para 42)).   
   Re claim 7:  Jimenez further shows wherein the client identifier comprises one or more of a phone number associated with a client device of the client, an Internet Protocol (IP) address or a media access control (MAC) address associated with the client device, or an email address of the client (para 39, showing merchant capturing customer data including identifier that is a phone number of the user before message is sent to user to provide payment info (para 42)).   
   Re claim 8:  Jimenez further shows wherein processing the payment comprises:
       transmitting, to a third-party payment processor, the payment information and details associated with the order for the one or more goods or services
(para [0009…. The customer then selects a funding account on his/her mobile phone. The mobile phone then automatically transmits via the preferably encrypted telephone number associated with the funding account, the customer's Personal Identification Number (PIN) associated with the funding account, the transaction amount, and the authorization request to the funding institution to authorize the transaction; clm 1 - …transmitting via the mobile phone the funding account number, a customer's personal identification number (PIN), the transaction amount, and the authorization request to a funding institution to authorize the transaction ); and
      receiving, from the third-party payment processor, the confirmation of the payment.
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed), and an approval  (interpreted as confirmation) message is generated which is sent via the tPago Mobile Payment system and Mobile network operator back to the customer's mobile phone…; clm 1 - …the institution debiting the funding account; sending an approval message to the customer's mobile phone and to the merchant via the POS terminal).   
   Re claim 10:  Jimenez further shows wherein the message is a short message service (SMS) message or a text message.
(paras [0009] When the customer receives a USSD push message (which is interpreted as text message) containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone…[0029] The application engine in this disclosure that integrates the stakeholders mobile payment ecosystem 100 with the mobile technologies (USSD, SMS) is the tPago Mobile Payments System 120 which acts as the focal point for message exchanges and translations between the tPago mobile payments system.)
   Re claim 14:  the limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Juedes, and in further view of Black and Martinez (U.S. 5,334,824).
   Re claim 2: Jimenez in view of Juedes and further in view of Black shows the method of claim 1, but does not expressly show wherein ordering the one or more goods or services corresponds to a first one-time transaction between the client and the vendor. 
  Martinez shows wherein ordering the one or more goods or services corresponds to a first one-time transaction between the client and the vendor (c1:34-38, showing one time transaction between user and vendor). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, the payment confirmation and subsequent delivery of goods as shown in Juedes and the establishing of access levels to information based on the user as shown in Black by the description of first and one-time purchases for delivery as shown in Martinez in order to provide purchasing capability to potential customers.   
Claims 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez, in view of Juedes and in further view of Black and Calvo et al. (U.S. 2020/0160428).
   Re claim 5:  Jimenez in view of Juedes and further in view of Black shows the method of claim 1.   
    Jimenez, Juedes and Black do not expressly show but Calvo shows wherein the interface is configured to enable the client to input at least one of a gratuity amount, a convenience fee, delivery information, or an expiration time associated with the order (para [0080] The tips (166, fig 3) function operates to receive input from customer users at the item browsing interface 160 indicating that a tip should be paid to a delivery user). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez,  the payment confirmation and subsequent delivery of goods as shown in Juedes and the establishing of access levels to information based on the user as shown in Black by                                  the inclusion of a tip amount as shown in Calvo in order to provide flexibility to a user who may desire to reward entities involved in providing goods and/or services to him.   
  Re claims 17 and 18:  the limitations closely parallel the limitations of claim 5 and are therefore rejected under a similar rationale. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez, in view of Juedes and in further view of Black and Hu et al. (U.S. 2008/0222002).
   Re claim 9: Jimenez in view of Juedes and further in view of Black shows the method of claim 8.  
   Jimenez further shows wherein communication with the third-party payment processor is performed using [an application programming interface (API)] and an encryption method.
(para [0009] When the customer receives a USSD push message containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone. The mobile phone then automatically transmits via the preferably encrypted telephone number associated with the funding account, the customer's Personal Identification Number (PIN) associated with the funding account, the transaction amount, and the authorization request to the funding institution to authorize the transaction.)
   Jimenez, Juedes and Black do not expressly show the bracketed [  ] limitation, wherein communication with payment processor is performed using an API.
   Hu shows wherein communication with payment processor is performed using an API.
(para 29 showing communication between merchant and payment processor).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, the payment confirmation and subsequent delivery of goods as shown in Juedes and the                       
the establishing of access levels to information based on the user as shown in Black by the use of application programming interface of Hu in order to allow the merchant and payment processing systems to communicate with each other to continue a transaction.    

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696